THE COURT.
The defendant was convicted in the Superior Court in the City and County of San Francisco of felonies, two charges of violation of section 288 of the Penal Code, and of a misdemeanor, violation of section 702 of the Welfare and Institutions Code. Judgment was duly entered August 24, 1938, and defendant gave notice of appeal from the judgment.  The transcript was filed in this court on October 3, 1938. No brief has been filed on behalf of appellant and the time granted for that purpose has long since expired. The cause was regularly placed on the calendar for oral argument on December 12, 1938. Counsel for appellant and for respondent both appeared at that time. Counsel for respondent moved that the judgment be affirmed and counsel for appellant consented thereto.
The motion is granted and the judgment is affirmed.